

116 S2281 IS: Inventor Diversity for Economic Advancement Act of 2019
U.S. Senate
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2281IN THE SENATE OF THE UNITED STATESJuly 25, 2019Ms. Hirono (for herself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend chapter 11 of title 35, United States Code, to require the voluntary collection of
			 demographic information for patent applications, and for other purposes.
	
 1.Short titleThis Act may be cited as the Inventor Diversity for Economic Advancement Act of 2019 or the IDEA Act. 2.Collection of demographic information for patent applications (a)AmendmentChapter 11 of title 35, United States Code, is amended by adding at the end the following new section:
				
					124.Collection of demographic information for patent applications
 (a)Voluntary collectionThe Director shall provide for the collection of demographic information, including gender, race, ethnicity, national origin, sexual orientation, age, military or veterans status, disability (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)), education level attained, and income level, related to each inventor listed with an application for patent, that may be submitted voluntarily by that inventor.
 (b)Access to informationAny information submitted under subsection (a) shall be kept confidential and separate from the application for patent. The Director shall establish appropriate procedures to ensure the confidentiality of any information submitted under subsection (a) and to ensure that demographic information is not included when the application for patent is examined.
						(c)Publication of demographic information
 (1)Report requiredNot later than January 31 of each year, the Director shall publish a report that includes, except as provided in paragraph (2), the following:
 (A)The total number of patent applications filed during the previous year disaggregated by demographic information described in subsection (a) and by class number and title.
 (B)The total number of patents issued during the previous year disaggregated by demographic information described in subsection (a) and by class number and title.
 (2)PrivacyPersonally identifying information may not be included in the report described in paragraph (1). (3)FormatThe report described in paragraph (1) shall be made available in a format that allows the demographic information to be cross-tabulated to review subgroups.
 (4)Data availabilityThe Director shall make the data underlying the report described in paragraph (1) publicly available online in a format that is sortable by demographic information described in subsection (a), class number, and title.
 (d)Biannual reportThe Director shall submit to Congress a biannual report that evaluates the data collection process under this section, ease of access to the information by the public, and recommendations on how to improve data collection..
 (b)Technical and conforming amendmentThe table of sections at the beginning of chapter 11 of title 35, United States Code, is amended by adding at the end the following new item:
				124. Collection of demographic information for patent applications..
 (c)Deadline for biannual reportNot later than 2 years after the date of the enactment of this Act, and every 2 years thereafter, the Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office shall submit to Congress the biannual report required pursuant to section 124(d) of title 35, United States Code, as added by subsection (a).